NO. 12-20-00262-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

WALGREEN CO.,                                             §   APPEAL FROM THE
APPELLANT

V.                                                        §   COUNTY COURT AT LAW NO. 2

STEVEN GARRISON,
APPELLEE                                                  §   GREGG COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Walgreen Co., filed a motion to dismiss this appeal. No decision has been
delivered in this appeal. Accordingly, Appellant’s motion to dismiss is granted, and the appeal is
dismissed. See TEX. R. APP. P. 42.1(a)(1). All costs are taxed against the party incurring same.
Opinion delivered January 6, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          JANUARY 6, 2021


                                        NO. 12-20-00262-CV


                                        WALGREEN CO.,
                                            Appellant
                                               V.
                                       STEVEN GARRISON,
                                            Appellee


                            Appeal from the County Court at Law No. 2
                        of Gregg County, Texas (Tr.Ct.No. 2020-761-CCL2)


                   THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance. All costs are taxed against the
party incurring same.

                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.